Title: To Thomas Jefferson from Pierre Samuel Dupont, 5 November 1787
From: Dupont, Pierre Samuel
To: Jefferson, Thomas



Paris 5 9bre 1787

J’ai l’honneur, Monsieur, de vous envoyer une minute de la lettre que vous désirez, et que je vous serai obligé de me faire repasser lorsque vous en aurez fait tirer copie.
Je tâcherai de me procurer et à vous aussi le Mémoire des Fermiers généraux que je n’ai pas encore.
Je vous remercie bien de l’ouvrage de Mr. adams qui me parait avoir une terrible érudition et chercher dans les opinions et les exemples des hommes ce que les Philosophes et les Législateurs doivent trouver dans la nature des choses et dans celle du coeur humain, dans le droit, dans la justice qui ne dependent ni des tems, ni des lieux.
Nous convenons assez généralement que les hommes n’ont encore êté que très faiblement éclairés, que nos ancêtres etaient des ignorans et des Barbares, et nous allons ployer le genou devant eux pour leur demander comment nous pourrons nous y prendre pour cesser de l’être.

J’ai toujours eu peine à comprendre que l’on imaginât pouvoir tirer de bons principes de constitution des Républiques antiques où l’esclavage etait etabli, et où tous ceux qui exerçaient les travaux utiles, l’agriculture, les arts, n’étaient pas membres de l’etat.
Et des Républiques modernes fondées par le fanatisme et l’épée dans des siecles d’une générale férocité.
La vôtre est la seule sur laquelle la raison aît sensiblement influé.
Comment peut-elle arriver à sa perfection? Par une recherche encore plus approfondie de ce qui est raisonnable et juste.
On peut constituer de très bons gouvernemens sous différentes formes, pourvû que les droits des hommes y soient très connus et très respectés. Aucun de vos treize gouvernemens n’est mauvais. Celui de l’angleterre, moins parfait, n’est pas mauvais. Celui de la France, lorsqu’il y aura des assemblées provinciales bien constituées, ne sera pas mauvais.
Mais il peut cependant y avoir un Gouvernement parfait, qui serait le Beau idéal en matiere de gouvernement, qui n’est aucun de ceux-là, et auquel les nations doivent arriver un jour par le fait de la perfectibilité de l’esprit humain.
Le point sur lequel les américains me paraissent le plus loin de la vérité, c’est les principes de l’impôt. Je ne les crois même pas assez avancés pour entendre encore ce qu’on pourrait leur dire de raisonnable à ce sujet; et si je hasardais de l’écrire, je m’imposerais la loi d’être quinze ans sans publier mon ouvrage afin de laisser mûrir les opinions des Juges.
Je joins ici une petite brochure où je m’applaudis d’avoir mis quelques principes que j’ai retrouvés dans vos observations sur la Virginie.
La matiere semblait fort claire. J’ai obtenu quelques Eloges, et l’academie, composée de juges aussi instruits qu’honnêtes et sensibles, n’a adopté en résultat aucune de mes opinions.
Le mal des hopitaux n’est diminué que dans la proportion de quatre à un.
Nous aurons quatre hopitaux de douze cent malades chacun, dont les bâtimens couteront seize millions.
Et les secours aux domiciliés, les hospices, les maisons de santé à pension, n’auront lieu que vers le milieu du siecle prochain.
Les bonnes institutions sont comme les chênes; ceux qui sement le gland ne peuvent habiter dans les maisons auxquelles les Arbres serviront de Poutres.
Vos treize etats ont êté vite parce qu’ils êtaient fondés sur la  constitution anglaise déja bonne, et qu’ils ont ete hâtés dans leur developpement par la serre chaude de la guerre civile.
J’ai l’honneur d’etre avec le plus respectueux attachement Monsieur, Votre très humble et tres obeïssant Serviteur,

Du Pont

